689 S.E.2d 375 (2009)
WAL-MART STORES EAST, INC., a/k/a, Wal-Mart Stores East I, Inc.
v.
Reginald S. HINTON, Secretary of Revenue of the State of North Carolina.
No. 250P09.
Supreme Court of North Carolina.
December 10, 2009.
G. Gray Wilson, Winston-Salem, Jasper L. Cummings, Jr., Raleigh, for Wal-Mart Stores East, Inc.
Kay Linn Miller Hobart, Special Deputy Attorney General, for Reginald Hinton (Secretary of Rev.).


*376 ORDER

Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff-Appellant on the 19th of June 2009 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Dismissed as Moot by order of the Court in conference, this the 10th of December 2009."